Citation Nr: 1520106	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1977 to May 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran's current low back disorder, diagnosed as lumbar spine arthritis, is not related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, diagnosed as lumbar spine arthritis, have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The RO's February 2012 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In March 2012, the Veteran was afforded a VA examination.  After reviewing the Veteran's medical history and performing a physical examination of the Veteran's spine, the VA examiner offered a diagnosis of lumbar spine arthritis and provided a well-supported medical opinion regarding the relationship between the Veteran's current lumbar spine arthritis and his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria and Analysis

The Veteran is seeking entitlement to service connection for a low back disorder.  He contends that his current low back disorder, diagnosed as lumbar spine arthritis, is related to an injury he sustained after being thrown from a Go Kart while on active duty in July 1978. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or a nexus, between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As previously stated, the Veteran served on active duty in the Army from November 1977 to May 1984.  A review of his service treatment records reveals that the Veteran's spine was considered "normal" when he underwent his enlistment examination in October 1977.  On the accompanying report of medical history, the Veteran denied having recurrent back pain, arthritis, or any bone/joint deformity.  In July 1978, the Veteran having been thrown from a Go Kart and injuring his back.  He was seen at the Development Assistance for Health (DAH) and sent back home.  During a follow-up evaluation that same month, the Veteran complained of back pain, painful motion, and tenderness around the lumbar vertebrae.  He was diagnosed as having an acute low back strain secondary to the aforementioned accident.  The remaining service treatment records dated through November 1983 are negative for any complaint, treatment, or diagnosis regarding a low back disorder. 

In November 2011, the Veteran filed his present claim seeking entitlement to service connection for a low back disorder.  A review of the record reveals that the Veteran's first post-serivce complaint of low back pain and a chronic lumbar spine disorder did not occur until December 2011, more than 28 years after the Veteran separated from military service.

In March 2012, the Veteran was afforded a VA spine examination.  Following a complete review of the Veteran's claims file, including his service treatment records and post-service VA treatment records, the VA examiner conducted a thorough physical examination of the Veteran's spine.  Based on the findings of that evaluation, the examiner diagnosed the Veteran as having lumbar spine arthritis.  The examiner opined that this condition was "less likely than not" incurred in or caused by the Veteran's active duty injury.  The examiner explained that, while service treatment records documented a low back injury, this issue appeared to have resolved given no further complaint of back pain and tenderness in the available service treatment records.  Furthermore, the examiner noted that there were no immediate post-military medical records documenting a low back disorder.

In March 2014, the Veteran's private Doctor of Osteopathic Medicine, G. C., D.O., provided a medical opinion supporting the Veteran's contention that the onset of his back pain resulted from the Go Kart accident he experienced in July 1978.  Dr. C. offered this opinion after reviewing the Veteran's service treatment records.  However, Dr. C. did not provide any additional information or rationale in support of this opinion.  Furthermore, Dr. C. did not offer any current treatment records in support of the same.

Based on the foregoing, the Board concludes that service connection for a low back disorder is not warranted.  Specifically, the Board finds no competent and probative evidence linking the Veteran's current low back disorder to his military service.  Although his service treatment records show that he injured his back when he was thrown from a Go Kart while on active duty in July 1978, his remaining service treatment records are completely silent as to any complaints of or treatment for a low back disability.  

In addition, the Veteran has not submitted any evidence indicating that his low back disorder manifested to a compensable degree within one year following separation from service, nor has he claimed to have experienced an ongoing low back disorder since his separation from military service.  In fact, the first post-service evidence referencing a low back disorder was not shown until December 2011, more than 28 years subsequent to the Veteran's discharge from active duty service. This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

Finally, although Dr. C. provided a medical opinion supporting the Veteran's contention that the onset of his back pain resulted from the Go Kart accident he experienced in July 1978, this opinion was only based on the review of the Veteran's service treatment records.  Moreover, Dr. C. did not provide any rationale for his opinion, nor did he offer any current treatment records in support of the same.  In contrast, the March 2012 VA examiner performed a complete review of the Veteran's claims file, including the Veteran's service treatment records and post-service VA treatment records and conducted a thorough physical examination of the Veteran's spine.  Thereafter, the March 2012 VA examiner opined that the Veteran's low back disorder was "less likely than not" incurred in or caused by the Veteran's active duty injury.  In support of this opinion, the VA examiner stated that, while the Veteran's service treatment records documented a low back injury, this issue appeared to have resolved given no further complaint of back pain and tenderness in the available service treatment records.  Furthermore, the examiner noted that there were no immediate post-military medical records documenting a low back disorder.  The Board finds the March 2012 VA examiner's medical opinion to be most probative regarding the "nexus" element required to establish service connection.  The examiner provided this opinion with supporting rationale after having reviewed all of the evidence of record and performed a current physical evaluation of the Veteran's lumbar spine.  

To the extent the Veteran attributes his current low back disorder to his military service, the Board acknowledges that he can attest to factual matters of which he had first-hand knowledge, such as what he has experienced, how and when the injuries sustained during active duty service occurred, and the symptoms he has experienced since that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran's statements are competent evidence as to what he experienced or observed, his statements as to the etiology of his current low back disorder are not competent evidence sufficient to provide a nexus between his current low back disorder and his military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As there is no probative medical evidence linking the Veteran's current low back disorder to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


